DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first detection means”, “second detection means”, “drive means”, “test means”, “first and second measurement means”, and “position detection means” in claims 1, 2, 5, 6, 7, 9, 10, and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over patent application no. 2007/0252994 to Bijnen et al. in view of patent application no. 2007/0020871 to Chen et al.
	Regarding claims 1 and 2, Bijnen et al. discloses a device for alignment of a first contact surface of a first substrate with a second contact surface of a second substrate, said device comprising: a first platform (2) for holding the first substrate (6); a second platform (4) for holding the second substrate (8); first detection means (28a) comprising a single first alignment key detector and configured to detect first X-Y positions of first alignment keys (6a) located on the first contact surface of the first substrate in a first X-Y plane in a first X-Y coordinate system which is independent of the motion of the first substrate, second detection means (28b) configured to detect second X-Y positions of second alignment keys (8a) which correspond to the first alignment keys and which are located on the second contact surface of the second substrate in a second X-Y plane parallel to the first X-Y plane in a second X-Y coordinate system which is independent of the motion of the second substrate, and drive means (paragraph 33).
	Bijnen et al. discloses the claimed invention except for the specific location of the alignment keys and the first and second detection means.  
	Chen et al. discloses that it is known to have alignment keys (M) on contact surfaces of wafers in an IC device and alignment methods of IC device.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bijnen et al. with the teachings of Chen et al. by substituting the alignment keys 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the second detection means fixed on the base of the first platform for the purpose of providing more accurate alignment between the substrates and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 3, Bijnen et al. discloses the device as claimed in claim 1, wherein the first and second X-Y plane in the detection of the first and second X-Y positions are at least quasi-identical to a contacting plane of the first and second contact surface during contacting (not numbered, but shown in fig. 1).
	Regarding claim 4, Bijnen et al. discloses the device as claimed in claim 1, wherein the device further comprises a base, the first and/or second X-Y coordinate system are assigned to the base (paragraph 23).
	Regarding claim 6, Bijnen et al. in view of Chen et al. discloses the claimed invention except for the first and second position detection means being mechanically fixed to the base.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the first and second position detection means being mechanically fixed to the base for the purpose of making the device more compact and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 7, Bijnen et al. discloses the device as claimed in claim 1, wherein test means configured to calibrate the device by checking the alignment of the contacted substrates (paragraph 33).
	Regarding claim 8, Bijnen et al. discloses the device as claimed in claim 1, wherein the first and the second X-Y coordinate system are Cartesian coordinate systems and/or have identical scaling and/or coincide (not numbered, but shown in fig. 1).

	Regarding claim 10, Bijnen et al. discloses the device as claimed in claim 1, wherein said device further comprises first and second measurement means and actuators for partially aligning the first and second contact surfaces by moving the first and second substrates transversely to the first and second X-Y planes (paragraph 33).
	Regarding claim 11, Bijnen et al. in view of Chen et al. discloses as discussed above.
	Bijnen et al. in view of Chen et al. does not disclose the method steps for aligning a first contact surface of a first substrate with a second substrate surface of a second substrate.  However since Bijnen et al. in view of Chen et al. discloses all of the structural limitations of the claim, it is capable of performing the method steps.  It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to have used the apparatus of Bijnen et al. in view of Chen et al. to perform the claimed method for the purpose of bonding substrates for fabricating an electronic circuit as stated in Bijnen et al. in paragraph 4.        

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.  Applicant argues that the examiner needs to clarify behind the explanation given in the rejection how Bijnen would be modified to meet the limitations of claim 1.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references and case law would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant application, a person of ordinary skill in the art would have known to reconfigure the system to incorporate the detector placement.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
                                                                                                                                                                                                        
Wbj.